         

Exhibit 10.8
PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (the “Agreement”) dated as of February 25,
2010, by and between Call Now, Inc. (“CNI”) and Christopher J. Hall (“HALL”)
with an address of 671 N.E. 105th Street, Miami Shores, FL 33138. CNI and HALL
are referred to herein collectively as the “Parties”.
RECITALS
     WHEREAS, the Parties are the owners of certain securities and interests;
and
     WHEREAS, the Parties have agreed to the purchase and sale transaction,
subject to the provisions of this Agreement, concerning the securities and
interests as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the terms and
conditions herein contained, the Parties mutually agree as follows:
     1. HALL Purchase Transaction. HALL agrees to purchase from CNI and CNI
agrees to sell, transfer, assign, convey and deliver to HALL at the Closing
provided for herein the following, free and clear of all liens, claims or
encumbrances:
(a) The Retama Development Corporation Funding Agreement with a current
principal and interest balance totaling $5,355,428.77 ($3,627,569.47 principal +
$1,727,858.70 interest)
(b) 500,000 shares of Penson Worldwide, Inc. common stock (NASDAQ:PNSN).
     2. CNI Purchase Transaction. CNI agrees to purchase from HALL and HALL
agrees to sell, transfer, assign, convey and deliver to CNI at the Closing
provided for herein the following, free and clear of all liens, claims or
encumbrances:
(a) 898,000 shares of CNI common stock
(b) $3,200,000 Leon County FL Educational Facilities Authority (Southgate)
Series B, 7.625% due 9/1/28 (CUSIP# 52643EAY9)
(c) $2,200,000 Cambridge Student Housing Financing Revenue Series C, 9.70% due
11/1/39 (CUSIP# 13251PAC7)
     2. Purchase Price and Payment Due. The parties have agreed to the following
valuations of the foregoing and shall use these values for tax reporting of the
transactions herein:
Penson Worldwide stock: $8.96 per share.
CNI common stock: $12.70 per share.
Retama Funding Agreement: $5,355,428.77.
Leon County Bonds: $.65/$1.00, or $2,080,000.
Cambridge Bonds: $.85/$1.00, or $1,870,000.
     3. Closing. Closing of the purchase and sale transaction shall take place
simultaneously with the closing of the CNI restructuring of its margin debt to
Penson Financial Services which shall be a condition to the closing of the
transactions herein.
     4. Obligations of CNI at the Closing. CNI shall deliver, or cause to be
delivered the Shares to HALL at the Closing by delivery of duly endorsed
certificates or by direct transfer into a brokerage account specified by HALL
the Penson shares free and clear of liens or encumbrances, other than any legend
restricting transfer required to comply with the Securities Act of 1933 and a
bill of sale and assignment of the Funding Agreement. CNI shall also deliver to
HALL at the Closing the sum of $5,511,800 representing the net balance of the
purchase price of the herein.
     5. Obligations of HALL at the Closing. Buyer shall deliver, or cause to be
delivered to CNI at the Closing the CNI shares, Leon County Bonds and Cambridge
Bonds by delivery of certificates duly endorsed for transfer, free and clear of
liens or

43



--------------------------------------------------------------------------------



 



encumbrances, other than legend restricting transfer required to comply with the
Securities Act of 1933 or by direct transfer into a brokerage account specified
by CNI.
     6. Representations, Covenants and Warranties of Hall. Except as set forth
herein, Stockholder hereby represents, warrants and covenants to CNI as follows:
     (a) HALL has the authority to execute and deliver this Agreement and to
consummate the purchase and sale transactions contemplated hereby. This
Agreement constitutes the valid and binding agreement of HALL, enforceable
against him in accordance with its terms. The execution, delivery and
performance of this Agreement will not violate any provisions of law, any order
of any court or other agency of government, any provision of any indenture,
agreement or other instrument to which HALL is a party, or by which his or any
of his properties or assets is bound, or be in conflict with, result in a breach
of or constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the properties or assets of HALL.
     (b) HALL knows of no requirement to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental or regulatory
authority as a condition to the lawful consummation of his sale of the
securities contemplated hereby.
     (c) There are no actions (including litigation), proceedings or
investigations pending, or to HALL’s knowledge, threatened, or any verdicts or
judgments entered against HALL by any court or any administrative agency that
might have a material adverse effect on this transaction, financial or
otherwise.
     (d) The securities being delivered to CNI herein are not subject to any
voting trusts, voting agreements, proxies, liens or encumbrances or restrictions
(other than restrictions pursuant to applicable securities laws).
     (e) HALL will file all applicable forms, schedules and reports with the
Securities and Exchange Commission concerning this transaction.
     7. Representations, Covenants and Warranties of CNI. Except as set forth
herein, CNI hereby represents, warrants and covenants to HALL as follows:
     (a) All necessary corporate action has been taken by CNI to authorize the
execution, delivery and consummation by CNI of this Agreement and the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by CNI and is a valid and enforceable obligation of CNI in accordance
with its terms. The execution, delivery and performance of this Agreement will
not violate any provisions of law, any order of any court or other agency of
government, the Articles of Incorporation or By-laws of CNI, any provision of
any indenture, agreement or other instrument to which CNI is a party, or by
which it or any of its properties or assets is bound, or be in conflict with,
result in a breach of or constitute (with due notice and/or lapse of time) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of CNI.
     (b) CNI knows of no requirement to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental or regulatory
authority as a condition to the lawful consummation by him of the transactions
contemplated by this Agreement,
     (c) There are no actions (including litigation), proceedings or
investigations pending, or to CNI’s knowledge, threatened, or any verdicts or
judgments entered against CNI by any court or any administrative agency that
might have a material adverse effect on this transaction, financial or
otherwise.
     (d) The securities being delivered to HALL herein are not subject to any
voting trusts, voting agreements, proxies, liens or encumbrances or restrictions
(other than restrictions pursuant to applicable securities laws).
     (e) CNI will file all applicable forms, schedules and reports with the
Securities and Exchange Commission concerning this transaction.

44



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
     (a) Each of the Parties hereto shall bear the costs of their respective
counsel and all other legal fees and costs related thereto.
     (b) If any provision of this Agreement shall be held to be invalid or void,
the remaining provisions shall nevertheless remain in effect. No provision of
this Agreement may be modified and the performance or observance thereof may not
be waived except by written agreement of the Parties affected hereby. No waiver
of any violation or nonperformance of any provision of this Agreement shall be
deemed to a waiver of any subsequent violation or non-performance of the same or
any other prevision of this Agreement.
     (c) This Agreement, the performance of the Parties hereunder and any
disputes related hereto shall be governed by the laws of the State of Texas. If
any of the Parties shall initiate a legal proceeding to enforce its rights
hereunder, the prevailing party in such legal proceedings shall be entitled to
recover from the other party all costs, expenses and reasonable attorneys’ fees
incurred in connection with such proceedings.
     (d) This Agreement is, and sets forth, the entire agreement between the
Parties hereto with respect to the subject matter hereof of and supersedes any
prior or contemporaneous discussion, agreements, representations and warranties
related thereto.
     (e) The Parties shall consult with each other with respect to any public
announcement of the transactions provided for herein.
     (f) This Agreement may be executed in two or more counterparts and by
facsimile, all of which shall be deemed originals and enforceable and together
shall constitute a single agreement.
     (g) The Parties shall, at any time after the Closing upon the request of
one of the Parties, execute and deliver to the requesting party such documents
or instruments of conveyance or assignment or take such other action an is
reasonably necessary to complete the transfer of the securities and other
transactions contemplated by this Agreement.
     AGREED TO AND ACCEPTED as of the date first above written.

                  CALL NOW, INC.            
 
               
By:
    /s/ Thomas R. Johnson         /s/ Christopher J. Hall    
 
               
 
          Thomas R. Johnson               Christopher J. Hall    
 
          President            

45